— Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered May 5, 2010, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that he was deprived of the effective assistance of counsel is without merit, as he did not demon*653strate that there was no strategic or legitimate explanation for defense counsel’s allegedly deficient conduct or that defense counsel otherwise failed to provide meaningful representation (see People v Benevento, 91 NY2d 708, 712 [1998]; People v Rivera, 71 NY2d 705, 709 [1988]; People v Baldi, 54 NY2d 137, 147 [1981]; People v Landri, 104 AD3d 791, 792 [2013]). Rather, the record, viewed in totality, demonstrates that the defendant was afforded the effective assistance of counsel (see People v Benevento, 91 NY2d at 712; People v Baldi, 54 NY2d at 147; People v Landri, 104 AD3d at 792). Rivera, J.E, Balkin, Chambers and Sgroi, JJ., concur.